


 

Exhibit 10.22

 

Bunge Limited

 

2007 Non-Employee Directors Equity Incentive Plan

 

Deferred Restricted Stock Unit Award Agreement

 

 

AGREEMENT made as of the              day of                    (the “Grant
Date”), between Bunge Limited, a company incorporated under the laws of Bermuda
(“Bunge”), and «Name» (the “Director”).  This Agreement is subject to the
provisions of the Bunge Limited 2007 Non-Employee Directors Equity Incentive
Plan (the “Plan”), a copy of which is furnished to the Director with this
Agreement.  Capitalized terms appearing herein and not otherwise defined shall
have the meanings ascribed to them in the Plan.

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 


1.             NUMBER OF DEFERRED RESTRICTED STOCK UNITS GRANTED.


 

Bunge hereby grants the Director, subject to the terms and conditions set forth
in this Agreement and in the Plan, an award of                  Deferred
Restricted Stock Units (the “Units”), representing the right to receive Shares
of Bunge’s Common Stock.  The Units shall be subject to the terms and conditions
set forth in the Plan and this Agreement, including, without, limitation, the
restrictions on transfer set forth in Section 5 of this Agreement.

 


2.             VESTING.


 

(a)           Vesting Schedule.  Subject to earlier forfeiture or acceleration
of vesting as set forth in the Plan and this Agreement, the Units shall fully
vest and become non-forfeitable (becoming “Vested Units”) on the first
anniversary of the Grant Date.

 

(b)           Change in Control.  Unless otherwise determined by the Committee
in its discretion, the Units shall become Vested Units (to the extent not
already vested) immediately prior to the consummation of a Change in Control
transaction.

 


3.             TERMINATION OF SERVICE.

 

Unless otherwise determined by the Committee in its discretion, in the event
that the Director’s service on the Board terminates by reason of Retirement,
death or Permanent Disability or by reason of failure by the shareholders of
Bunge to reelect the Director after he or she was nominated for re-election to
the Board, the Units shall become Vested Units (to the extent not already
vested) immediately upon such termination.  Unless otherwise determined by the
Committee in its discretion, if the Director’s service on the Board terminates
for any other reason, any Unit that is not vested at the time of such
termination shall be forfeited and cancelled without any payment.

 

1

--------------------------------------------------------------------------------



 


4.             DIVIDEND EQUIVALENT RIGHTS.


 

The Director shall receive Dividend Equivalents on his or her Units if Bunge
pays a regular cash dividend with respect to the Common Stock with a record date
occurring prior to the settlement of such Units.  The Director’s account under
the Plan will be credited with additional Units based on the value of the
Dividend Equivalents received by the Director.  Any such additional Units shall
be considered Units under this Agreement and shall also be credited with
additional Units as regular cash dividends, if any, are declared, and shall be
subject to the same terms and conditions as the Units with respect to which they
were credited.  Any fractional Dividend Equivalents shall be settled in cash,
based on the Fair Market Value of a Share on the date of payment.  Payment of
Dividend Equivalents that have been credited to the Director’s account will not
be made with respect to any Units that are forfeited or cancelled under the
terms of the Plan or this Agreement.

 


5.             SHAREHOLDER RIGHTS; RESTRICTIONS ON TRANSFER.


 

The Director shall not have any rights as a shareholder with respect to the
Shares underlying any Unit until such Shares have been issued and delivered to
the Director in such manner as Bunge, in its discretion, shall deem
appropriate.  The Director shall not, whether voluntarily or involuntarily,
sell, assign, transfer, pledge, hypothecate or otherwise dispose of, by
operation of law or otherwise, (collectively “transfer”) any Units, or any
interest therein, except as provided in the Plan.  Any transfer of the Units
made, or any attachment, execution, garnishment, or lien issued against or
placed upon Units, other than as so permitted, shall be void.

 


6.             SETTLEMENT OF DEFERRED RESTRICTED STOCK UNITS


 

(a)           Initial Settlement Election Date.  Subject to Section 6(b) below,
Shares attributable to the Vested Units shall be paid out to the Director in a
lump sum on the third anniversary of the Grant Date (any such date, the “Initial
Settlement Date”).

 

(b)           Deferral Election.  Subject to such rules and procedures
established by the Committee from time to time, the Director may elect to defer
receipt of the value of all or any portion of the Units until a specified date
subsequent to the Initial Settlement Date.

 

(c)           Specified Employees.  Notwithstanding any provision of this
Agreement to the contrary, if, upon the Director’s termination of service with
Bunge for any reason, Bunge determines the Director is a “specified employee” as
defined in Section 409A of the Code the Units may not be settled before the
earlier of (i) the date which is six months and a day after the Director’s
termination of employment for any reason other than death or (ii) the date of
the Director’s death.  The provisions of this Section 6(c) shall only apply if
required to comply with Section 409A of the Code.

 


7.             MISCELLANEOUS.

 

(a)           No Rights to Re-election.  This award does not (i) confer upon the
Director any right to continue as a director of Bunge, (ii) affect the right of
the shareholders of Bunge to remove or decline or re-elect the Director to the
Board (for any

 

2

--------------------------------------------------------------------------------


 

reason or no reason), (iii) affect any rights of the Board, or (iv) entitle the
Director to any benefits other than those granted under the Plan and this
Agreement.

 

(b)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

(c)           Waiver.  Any provision for the benefit of Bunge contained in this
Agreement may be waived, either generally or in any particular instance, by the
Committee.

 

(d)           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of Bunge and the Director and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 5 of this Agreement.

 

(e)           Notice.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand, telecopy or facsimile
transmission or sent by certified or registered mail, return receipt requested,
postage prepaid, addressed, if to the Director, to the attention of the Director
at the mailing address set forth on this Agreement (or to such other address as
the Director shall have specified to Bunge in writing) and, if to Bunge, to it
at its principal offices which are currently located at 50 Main Street, 6th
Floor, White Plains, New York 10606, attention: Chief Personnel Officer.  All
such notices shall be conclusively deemed to be received and shall be effective,
(i) if delivered by hand, upon receipt, (ii) if sent by telecopy or facsimile
transmission, upon confirmation of receipt by the sender of such transmission or
(iii) if sent by registered or certified mail, on the fifth day after the day on
which such notice is mailed.

 

(f)            Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

(g)           Access to Plan/Incorporation by Reference.  The Director hereby
acknowledges that he or she has access to a copy of the Plan as presently in
effect.  The text and all of the terms and provisions of the Plan, as amended
from time to time, are incorporated herein by reference, and this Agreement is
subject to such terms and provisions in all respects.

 

(h)           Unfunded Plan.  The Plan is unfunded.  Prior to the exercise of
any Awards, nothing contained in the Plan or this Agreement shall give the
Director any rights that are greater than those of a general creditor of Bunge. 
The Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Common Stock with respect to
the Units.

 

(i)            Amendment.  The Board may at any time and from time to time
alter, amend, suspend or terminate the Plan in whole or in part, including,
without limitation, to

 

3

--------------------------------------------------------------------------------


 

amend the provisions for determining the amount of Awards to be issued to the
Director; provided, however, that any amendment which under the requirements of
applicable law or stock exchange rule must be approved by the shareholders of
Bunge shall not be effective unless and until such shareholder approval has been
obtained in compliance with such law or rule.  Further, no termination or
amendment of the Plan or this Agreement that would adversely affect the
Director’s rights under the Plan with respect to any Award made prior to such
action shall be effective as to the Director unless he consents thereto.

 

(j)            Governing Law.  The Plan and this Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of New York.

 

 

The Director indicates acceptance of the Deferred Restricted Stock Unit Award,
subject to the terms and conditions set forth in the Plan and this agreement, by
signing this agreement and returning it to the undersigned representative of
Bunge no later than               .  If a signed copy of this Grant Notice is
not received by such date, this Award shall be void and of no force and effect.

 

 

BUNGE LIMITED

DIRECTOR

 

 

 

 

By:

 

 

By:

 

Name:

 

 

 

«Name»

Title:

 

 

 

 

 

 

 

 

The Director has reviewed with the Director’s own tax advisors the federal,
state, local and foreign tax consequences of the transactions contemplated by
this Agreement.  The Director is relying solely on such advisors and not on any
statements or representations of Bunge or any of its agents.  The Director
understands that the Director (and not Bunge) shall be responsible for the
Director’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

 

4

--------------------------------------------------------------------------------
